ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
Referring to various sections of Texas Jurisprudence, vol. 24, (p. 609, par. 119, and p. 604, par. 115,) appellant contends that there was error in the charge of the court in failing to instruct the jury that the burden rested upon the State to prove that appellant was sane *414at the time of the commission of the alleged offense. In support of his contention appellant cites Hathcock v. State, 281 S. W., 859, and Tex. Jur. vol. 22, p. 1003, sec. 276, from which the following quotation is taken: “Instructions on insanity must correctly state the law, including that as to the burden of proof and reasonable doubt. A requested instruction which would place the burden of establishing the defendant’s sanity on the State is obviously improper, but a charge which merely requires insanity to be clearly proved is not subject to objection.”
The unsoundness of the appellant’s contention is further emphasized in Emerson v. State, 59 S. W. (2d.) 117; and Trahan v. State, 35 S. W. (2d) 169. The conclusions there stated are in accord with the announcement of this court in Leache v. State, 22 Texas App., 279, (see p. 313), and other precedents collated in the Trahan case, 117 Texas Crim. Rep., 320.
The motion for rehearing is overruled.

Overruled.